Exhibit 10.1

 

       

GEWIJZIGDE EN GEHERFORMULEERDE ARBEIDSOVEREENKOMST

 

      

AMENDED AND RESTATED

EMPLOYMENT CONTRACT

 

    

TUSSEN:

 

1.   COMPUTER TASK GROUP, INCORPORATED, een vennootschap opgericht en bestaand
naar het recht van de Staat New York, Verenigde Staten van Amerika met
maatschappelijke zetel te 800 Delaware Avenue, Buffalo, New York 14209 (de
“Moedervennootschap”);

 

2.   COMPUTER TASK GROUP BELGIUM NV, een vennootschap opgericht en bestaand naar
het recht van het Koninkrijk België, met maatschappelijke zetel te Woluwelaan
140 A, 1831 Machelen, provincie Vlaams-Brabant, België en met ondernemingsnummer
0450.277.958 (de “Belgische Dochtervennootschap”);

 

hierna gezamenlijk genoemd de “Vennootschappen”;

 

EN:

 

3.   De heer. Filip J.L. Gydé, een inwoner van het Koninkrijk België (de
“Werknemer”);

 

GEDATEERD 1 MAART 2019

 

      

BETWEEN:

 

1.   COMPUTER TASK GROUP, INCORPORATED, a company organized and existing under
the laws of the State of New York, United States of America having its executive
office at 800 Delaware Avenue, Buffalo, New York 14209 (the “Parent Company”);

 

2.   COMPUTER TASK GROUP BELGIUM NV, a company organized and existing under the
laws of the Kingdom of Belgium, having its registered office at Woluwelaan 140
A, 1831 Machelen, Brabant Province, Belgium and with company number 0450.277.958
(the “Belgian Subsidiary”);

 

hereinafter collectively referred to as the “Companies”;

 

AND:

 

3.   Mr. Filip J.L. Gydé, a resident of the Kingdom of Belgium (the “Employee”);

 

DATED MARCH 1, 2019

 

    

WORDT HET VOLGENDE OVEREENGEKOMEN:

 

      

IT HAS BEEN AGREED AS FOLLOWS:

 

    

Artikel 1        Functie en Plaats van Tewerkstelling

 

      

Article 1        Function and Place of work

 

    

1.1.

Met ingang op 1 maart 2019, verbindt de Moedervennootschap zich ertoe om de
Werknemer tewerk te stellen in de hoedanigheid van President and Chief Executive
Officer van de Moedervennootschap en de Werknemer zal afstand doen van zijn
titel, taken en verantwoordelijkheden als Executive Vice President, General
Manager and President van de Europese operaties voor de Moedervennootschap.
Desalniettemin zal de Werknemer ook verder tewerkgesteld worden door de
Belgische Dochtervennootschap zoals in deze overeenkomst uiteengezet. De
Moedervennootschap en de Werknemer hebben tegelijkertijd een overeenkomst
gesloten (de “VS Arbeidsvoorwaarden”), aangehecht als Bijlage A.

 

      

1.1.

Effective as from March 1, 2019, Parent Company undertakes to employ the
Employee in the capacity of President and Chief Executive Officer of the Parent
Company and the Employee shall relinquish his title, duties and responsibilities
as Executive Vice President, General Manager and President for Parent Company’s
European operations. Nonetheless, the Employee shall also continue to be
employed by the Belgian Subsidiary as set forth in this agreement. The Parent
Company and the Employee have concurrently entered into an agreement (“US
Employment Terms”), attached as Annex A.

    

 

1



--------------------------------------------------------------------------------

1.2.

De Werknemer verbindt zich ertoe om taken uit te voeren voor de Belgische
Dochtervennootschap. De Werknemer zal zijn functies voor de Belgische
Dochtervennootschap hoofdzakelijk uitoefenen in de kantoren van de Belgische
Dochtervennootschap, of elders in België, zoals bepaald door de Belgische
Dochtervennootschap.

 

De Werknemer aanvaardt, in voorkomend geval, zakenreizen naar het buitenland te
ondernemen in overeenstemming met de bedrijfsnoden van de Belgische
Dochtervennootschap, en dit in overeenstemming met de door de Belgische
Dochtervennootschap vast te stellen voorwaarden. Niettegenstaande andersluidende
bepalingen in deze overeenkomst of enige andere overeenkomst, zal de Werknemer
gedurende elke periode dat hij buiten België werkt, niet bevoegd zijn om namens
de Belgische Dochtervennootschap te onderhandelen, of om contracten te wijzigen
of te aanvaarden namens de Belgische Dochtervennootschap, of om de Belgische
Dochtervennootschap anderszins te binden aan een overeenkomst met een derde
partij of om zaken te doen voor of namens de Belgische Dochtervennootschap.

 

      

1.2.

The Employee agrees to perform duties for the Belgian Subsidiary. The Employee
will mainly execute his functions for the Belgian Subsidiary in the offices of
the Belgian Subsidiary, or elsewhere in Belgium, as determined by the Belgian
Subsidiary.

 

The Employee accepts, as the case may be, to undertake business travel abroad
according to the business needs of the Belgian Subsidiary, and this in
accordance with the terms to be set forth by the Belgian Subsidiary.
Notwithstanding anything to the contrary in this agreement or any other
agreement, during any period that the Employee is working outside of Belgium, he
shall not have authority to negotiate on behalf of the Belgian Subsidiary, or to
modify or accept contracts on behalf of the Belgian Subsidiary or to otherwise
bind the Belgian Subsidiary to any contract with any third party or to conduct
any business in the name of or on behalf of the Belgian Subsidiary.

    

1.3

Gezien het internationale karakter van de functies van de Werknemer komen
partijen overeen dat de organisatiestructuur van de Vennootschappen en de plaats
van tewerkstelling, niet als essentiële voorwaarden van de arbeidsovereenkomst
moeten worden beschouwd.

 

Daarom hebben de Vennootschappen te allen tijde en in overeenstemming met de
bedrijfsnoden van de Vennootschappen het recht om dergelijke niet-essentiële
voorwaarden van de arbeidsovereenkomst te wijzigen zonder dat een dergelijke
wijziging een eenzijdige verbreking van de overeenkomst inhoudt.

 

Daarnaast zullen de Vennootschappen het recht hebben om de Werknemer in andere
functies tewerk te stellen, op voorwaarde dat deze andere functies in
overeenstemming zijn met de capaciteiten en ten minste vergelijkbaar zijn met
het huidige niveau van de Werknemer (d.w.z. ten minste van een vergelijkbaar
niveau als dat van President and Chief Executive Officer van de
Moedervennootschap, waarbij een plaatsvervangende aanstelling in één van de
dochterondernemingen van de Moedervennootschap niet wordt beschouwd als zijnde
van een vergelijkbaar niveau). Wijzigingen in

      

1.3

In view of the international nature of the functions of the Employee, parties
agree that the Companies’ organizational structure and the place of work, are
not to be considered as essential terms of the employment contract.

 

 

Therefore, at any time and according to the business needs of the Companies, the
Companies will have the right to change such non essential terms of the
employment contract without such change being constitutive of any unilateral
breach of contract.

 

Additionally, the Companies will have the right to employ the Employee in other
functions, provided that these other functions are in line with the capacities
and at least comparable to the current level of the Employee (i.e. at least of
comparable level to that of President and Chief Executive Officer of the Parent
Company, with an appointment in any of the subsidiaries of the Parent Company in
lieu, not being considered as being of a comparable level). Changes to the
function of the Employee that don’t meet these conditions, can only be
introduced in mutual agreement between the Companies and the

    

 

2



--------------------------------------------------------------------------------

de functie van de Werknemer die niet aan deze voorwaarden voldoen, kunnen alleen
in onderling overleg tussen de Vennootschappen en de Werknemer worden
doorgevoerd.

 

      

Employee.

    

1.4

De Werknemer erkent en stemt ermee in dat hij kan worden benoemd als
(onbezoldigd) bestuurder of bestuurslid van de Moedervennootschap en/of één of
meer directe of indirecte dochtervennootschappen van de Moedervennootschap.

 

      

1.4

The Employee acknowledges and agrees that he may be appointed as a
(non-remunerated) director or board member of Parent Company and/or one or more
direct or indirect subsidiaries of Parent Company.

    

Artikel 2        Duur en beëndiging van de overeenkomst

 

      

Article 2        Duration and termination of the agreement

 

    

2.1.

Deze overeenkomst wordt afgesloten voor onbepaalde duur.

 

      

2.1.

This agreement is entered into for an indefinite duration.

    

2.2.

Elke partij kan deze arbeidsovereenkomst beëindigen in overeenstemming met de
bepalingen van de Belgische Wet van 3 juli 1978 betreffende de
arbeidsovereenkomsten.

 

      

2.2.

Each party can terminate this agreement in accordance with the provisions of the
Belgian law of July 3, 1978 relating to the employment contracts.

    

2.3.
De kennisgeving van de beëindiging van de arbeidsrelatie (in tegenstelling tot
de beëindiging van de split payroll overeenkomst) door ofwel de
Moedervennootschap ofwel de Belgische Dochtervennootschap beëindigt van
rechtswege de arbeidsrelaties met de Vennootschappen. Rekening houdend met de
co-tewerkstelling, zullen de beëindigingsvergoedingen berekend en betaald in
overeenstemming met Belgisch recht (gebaseerd op de vergoeding betaald door de
Moedervennootschap en de Belgische Dochtervennootschap) geacht worden alle
vergoedingen inzake beëindiging te omvatten die verschuldigd zijn overeenkomstig
het recht van eender welk land waar de Werknemer zijn taken verricht, voor zover
dergelijk recht op enig moment geacht zou worden van toepassing te zijn. Voor de
berekening van de beëindigingsvergoedingen wordt 1 mei 1987 (d.i. de datum van
indienstneming door Rendeck, dat vervolgens in oktober 1990 door één van de met
de Vennootschappen verbonden ondernemingen werd verworven) erkend als de
begindatum van de Werknemer.

 

De huidige overeenkomst zet dus de ononderbroken tewerkstelling van de Werknemer
bij de Belgische Dochtervennootschap voort, en dit sinds 1 mei 1987. Bijgevolg
bevestigen de partijen uitdrukkelijk en komen zij overeen dat, om een
beëindigingsvergoeding vast te stellen, dit zal

      

2.3.

Notification of termination of the employment relationship (as opposed to
termination of the salary split arrangement) by either Parent Company or Belgian
Subsidiary, automatically results in the termination of the employment
relationships with the Companies. Taking into account the co-employment, the
termination indemnities calculated and paid in accordance with Belgian law
(based upon compensation paid by the Parent Company and the Belgian Subsidiary)
will be considered to include any termination related indemnities which would be
due under the laws of any other jurisdiction where the Employee performs
services, to the extent such jurisdiction’s law would at any time be considered
to be applicable. For purposes of the calculation of termination indemnities,
the Employee’s start date is recognized as May 1, 1987 (i.e., the date of hire
by Rendeck, which was subsequently acquired by one of the Companies’ affiliates
in October 1990).

 

The current agreement thus continues the uninterrupted employment of the
Employee with the Belgian Subsidiary, since May 1, 1987. Therefore, parties
explicitly confirm and agree that in order to determine a termination indemnity,
such will be done

    

 

3



--------------------------------------------------------------------------------

gebeuren volgens de overgangsbepalingen zoals opgenomen in de artikelen 67, 68
en 69 van de wet van 26 december 2013 betreffende de invoering van het
eenheidsstatuut, waarbij de periode van 1 mei 1987 tot 31 december 2013 volledig
in aanmerking moet worden genomen en de vertrekvergoedingen moeten worden
berekend volgens de regeling van artikel 68 van voornoemde wet.

 

Elke aldus berekende beëindigingsvergoeding kan worden opgesplitst over de
Moedervennootschap en de Belgische Dochtervennootschap, overeenkomstig de
fiscale regelgeving zoals van toepassing op het ogenblik van de beëindiging in
de verschillende landen van tewerkstelling.

 

      

according to the transitional provisions as included in the articles 67, 68 and
69 of the law of 26 December 2013 regarding the introduction of a unified
statute, with the period from May 1, 1987 until December 31, 2013 fully to be
taken into account and severance payments to be calculated under the scheme of
article 68 of said legislation.

 

Any termination indemnity so calculated may have to be split over Parent Company
and Belgian Subsidiary, as per the tax regulations as applicable at the time of
termination in the different work countries.

    

  Artikel 3        Opsplitsing van het salaris

 

      

Article 3        Salary Split

 

    

3.1.

Rekening houdend met de verwachte omvang van de opsplitsing van de
tewerkstelling tussen de Vennootschappen, zal het totale jaarlijkse basissalaris
van EUR 395.357,00 (drie honderd vijfennegentig duizend drie honderd
zevenenvijftig euro) bruto worden opgesplitst en als volgt worden betaald en
gedragen door elk van de Vennootschappen:

 

-   Belgische Dochtervennootschap: een jaarlijks basissalaris van EUR 197.678,50
(honderd zevenennegentig duizend zes honderd achtenzeventig euro en vijftig
eurocent) bruto (het “Belgische loon”);

 

    Dit jaarlijks basissalaris omvat de eindejaarspremie (berekend op het vaste
loon), indien van toepassing, en het enkel en dubbel vakantiegeld berekend in
overeenstemming met de toepasselijke Belgische wettelijke bepalingen. Bijgevolg
zal de Belgische Dochtervennootschap een maandelijks basissalaris van EUR
14.201,40 (veertien duizend twee honderd en één euro en veertig eurocent) bruto
aan de Werknemer betalen.

 

-   Moedervennootschap: een jaarlijks basissalaris van EUR 197.678,50 (honderd
zevenennegentig duizend zes honderd achtenzeventig euro en vijftig eurocent)
bruto, te betalen in maandelijkse termijnen (het “VS betaalde loon”);

 

Het jaarlijks basissalaris kan jaarlijks worden aangepast in overeenstemming met
de geldende richtlijnen voor de herziening van het salaris in voege

      

3.1.

Taking into account the expected extent of the split of the employment between
the Companies, the total annual base salary of EUR 395,357.00 (three hundred
ninety-five thousand three hundred fifty-seven euro) gross will be split and
will be paid and borne by each of the Companies as follows:

 

-   Belgian Subsidiary: an annual base salary of EUR 197,678.50 (one hundred
ninety-seven thousand six hundred seventy-eight euro and fifty eurocent) gross
(the “Belgian salary”);

 

    This annual base salary will include the end-of-the-year premium (calculated
on the fixed salary), if applicable, and the single and double holiday pay
calculated in accordance with the applicable Belgian legal provisions.
Therefore, Belgian Subsidiary will pay a monthly base salary of EUR 14,201.40
(fourteen thousand two hundred and one euro and fourty eurocent) gross to the
Employee.

 

-   Parent Company: an annual base salary of EUR 197,678.50 (one hundred
ninety-seven thousand six hundred seventy-eight euro and fifty eurocent) gross,
payable in monthly instalments (the “US paid salary”);

 

The annual base salary can be subject to a yearly adjustment in accordance with
the salary revision guidelines in force in respectively Parent

    

 

4



--------------------------------------------------------------------------------

bij respectievelijk de Moedervennootschap en de Belgische Dochtervennootschap.

 

      

Company and Belgian Subsidiary.

    

3.2 Jaarlijkse Cash Incentive bonus

De Werknemer zal in aanmerking komen voor een jaarlijkse cash incentive bonus in
overeenstemming met de bepalingen van het jaarlijks cash incentive plan zoals
goedgekeurd door de Raad van Bestuur van de Moedervennootschap, met een
streefbedrag van EUR 395.357,00 (drie honderd vijfennegentig duizend drie
honderd zevenenvijftig euro). In elk geval zal de Werknemer een jaarlijkse cash
incentive bonus betaling ontvangen van ten minste EUR 197.678,50 (honderd
zevenennegentig duizend zes honderd achtenzeventig euro en vijftig eurocent)
voor het kalenderjaar 2019.

 

De Werknemer erkent een kopie te hebben ontvangen van het cash incentive plan,
dat beperkt is tot alleen het kalenderjaar 2019.

 

Alle bonusbetalingen zullen worden verricht door de Belgische
Dochtervennootschap en door de Moedervennootschap, in dezelfde mate als de
opsplitsing van de tewerkstelling tussen de Vennootschappen.

 

      

3.2. Annual Cash Incentive bonus

The Employee will be eligible for an annual cash incentive bonus as provided
under the terms of the annual cash incentive plan approved by the Board of
Directors of Parent Company with a target amount of EUR 395,357.00 (three
hundred ninety-five thousand three hundred fifty-seven euro). In any event, the
Employee will receive an annual cash incentive bonus payment of at least EUR
197,678.50 (one hundred ninety-seven thousand six hundred seventy-eight euro and
fifty eurocent) for the 2019 calendar year.

 

The Employee acknowledges having received a copy of the cash incentive plan,
which is limited to 2019 calendar year only.

 

All bonus payments will be made by the Belgian Subsidiary and by the Parent
Company, in the same extent as the split of employment between the Companies.

    

3.3.
Alle uitbetaalde bedragen of toegekende of toe te kennen voordelen die in de
loop van de tewerkstelling door de Vennootschappen zouden worden toegekend (met
inbegrip van eventuele vergoedingselementen die afzonderlijk worden behandeld in
de VS Arbeidsvoorwaarden) bovenop de bezoldiging van de Werknemer krachtens de
artikelen 3.1. en 3.2. van deze overeenkomst, worden beschouwd als
gratificaties. Zelfs indien betaald of toegekend voor meerdere jaren, zullen
dergelijke bedragen of voordelen geen verworven rechten doen ontstaan, noch deel
uitmaken van de bezoldiging van de Werknemer, maar zullen zij te allen tijde
herroepbaar blijven. Derhalve zal de betaling van dergelijke bedragen of de
toekenning van dergelijke voordelen geen gebruik vormen, noch een verplichting
voor de Vennootschappen scheppen om in de toekomst soortgelijke gratificaties te
betalen of toe te kennen.

 

      

3.3.

Any amounts paid or benefits granted or which would be granted in the course of
the employment by the Companies (including any compensation items separately
addressed in the US Employment Terms) in addition to the Employee’s remuneration
under articles 3.1. and 3.2. of this agreement will be considered as
gratifications. Even if paid or granted for several years, such amounts or
benefits will neither create any acquired rights, nor be part of the Employee’s
remuneration, but will remain revocable at any time. Therefore, the payment of
such amounts or the grant of such benefits will not constitute any custom nor
create any obligation on the Companies to pay or grant similar gratifications in
the future.

    

3.4.
Het Belgische loon zal onderworpen zijn aan Belgische sociale
zekerheidsbijdragen en het VS betaalde loon zal onderworpen zijn aan Amerikaanse
sociale zekerheidsbijdragen, zoals voorzien in de toepasselijke wetgeving.

 

      

3.4.

The Belgian salary will be subject to Belgian social taxes and the US paid
salary will be subject to US social taxes, as provided under applicable law.

    

 

5



--------------------------------------------------------------------------------

De Vennootschappen zullen de nodige stappen ondernemen om de relevante
formulieren betreffende de dekking door de Belgische en Amerikaanse sociale
zekerheidsregimes te verzekeren. De Werknemer verbindt zich ertoe daartoe samen
te werken (onder meer door alle vereiste documenten te verstrekken).

 

De Belgische Dochtervennootschap zal ervoor zorgen dat alle wettelijk vereiste
Belgische sociale zekerheidsbijdragen/sociale belastingen met betrekking tot de
door de Belgische Dochtervennootschap betaalde bruto looncomponenten worden
ingehouden, aangegeven en betaald aan de Belgische sociale zekerheidsinstanties.

      

The Companies will undertake the necessary steps in order to obtain the relevant
forms regarding coverage by Belgian and US social security programs. The
Employee agrees to cooperate to that effect (amongst others by providing all
required documents).

 

Belgian Subsidiary will ensure all legally required Belgian social security
contributions/social taxes relating to the gross salary components paid by
Belgian Subsidiary are withheld, reported and paid to the Belgian social
security authorities.

    

3.5.
De Werknemer bevestigt dat de in deze overeenkomst beoogde tewerkstelling de
enige beroepsactiviteit van de Werknemer is en dat de Werknemer geen andere
beroepsactiviteit als werknemer en/of zelfstandige uitoefent in welk land dan
ook.

 

 

De Werknemer verbindt zich ertoe om de Vennootschappen onmiddellijk en
schriftelijk op de hoogte te brengen van elke wijziging in de beroepssituatie
van de Werknemer of van elke wijziging met betrekking tot het privéadres van de
Werknemer. De Werknemer erkent dat een dergelijke wijziging kan leiden tot een
wijziging in de sociale zekerheidsdekking, overeenkomstig de toepasselijke
internationale sociale zekerheidsregels.

 

      

3.5.

The Employee confirms that the employment contemplated in this agreement is the
sole professional activity undertaken by the Employee and that the Employee is
not engaged in any other professional activity as employee and/or self-employed
in any country whatsoever.

 

The Employee undertakes to inform the Companies immediately and in writing of
any change in professional situation of the Employee or of any change relating
to the private address of the Employee. The Employee acknowledges that such
change may result in a change in social security coverage, as per the applicable
international social security regulations.

    

Artikel 4        Terugbetaling van onkosten eigen aan de Vennootschappen

 

      

Article 4        Reimbursement of expenses on behalf of the Companies

 

    

4.1.
Alle door de Werknemer in het kader van de uitoefening van deze
arbeidsovereenkomst gedragen redelijke kosten die eigen zijn aan de
Vennootschappen, zullen terugbetaald worden overeenkomstig met de relevante
richtlijnen die van toepassing zijn binnen elke Vennootschap en mits voorlegging
van de op de onkosten betrekking hebbende rechtvaardigingsstukken.

 

Eventuele openstaande kosten moeten binnen 30 (dertig) kalenderdagen na het
einde van de arbeidsrelaties worden gemeld.

 

 

De Vennootschappen behouden zich het recht voor de terugbetaling te weigeren van
(i) onredelijke onkosten, (ii) onkosten die gezien hun aard of omvang de
voorafgaande goedkeuring van de betrokken Vennootschap vereisten, alsook
(iii) onkosten die niet ingediend werden volgens de

      

4.1.

All reasonable expenses actually incurred by the Employee on behalf of one of
the Companies in the performance of the employment relationship will be
reimbursed in accordance with the relevant guidelines applicable within each
Company and subject to submission of the justifying documents related to such
expenses.

 

Any outstanding expenses must be reported within 30 (thirty) calendar days
following the end of the employment relationships.

 

The Companies reserve the right to refuse reimbursement of (i) unreasonable
expenses, (ii) expenses which, taking into account their nature or amount,
required the prior approval of the concerned Company, as well as (iii) expenses
that have not been submitted in accordance with the guidelines /

    

 

6



--------------------------------------------------------------------------------

richtlijnen/gebruiken of tijdspannes van toepassing bij de betrokken
Vennootschap.

 

      

practices or time periods of the Company concerned.

    

4.2.
Elk bedrag dat op grond van dit artikel wordt betaald, vormt een vergoeding van
beroepskosten en kan derhalve niet worden beschouwd als een deel van de
bezoldiging van de Werknemer.

 

      

4.2.

Any amount paid under this article constitutes a reimbursement of business
expenses and can therefore not be considered part of the Employee’s
remuneration.

    

4.3.
De Werknemer erkent de richtlijnen betreffende de terugbetaling/onkosten van de
Vennootschappen, zoals van tijd tot tijd gewijzigd, te hebben ontvangen.

 

      

4.3.
The Employee acknowledges having received the policies concerning the
reimbursement/expenses of the Companies, as amended from time to time.

    

Artikel 5         Bedrijfswagen

 

      

Article 5         Company car

 

    

5.1.

De Belgische Dochtervennootschap zal een bedrijfswagen ter beschikking stellen
van de Werknemer in België. Op 1 maart 2019 is of wordt de volgende
bedrijfswagen ter beschikking gesteld aan de Werknemer: een BMW 530D Touring.

 

Bij het verstrijken van de huidige (en eventueel enige latere) lease
overeenkomst voor de Werknemer zal de Belgische Dochtervennootschap de Werknemer
een vervangingsbedrijfswagen ter beschikking stellen die minstens evenwaardig is
in klasse, motorisering en opties, en met een lease budget dat vergelijkbaar is
met dat van de huidige bedrijfswagen van de Werknemer.

 

      

5.1.

The Belgian Subsidiary will put a company car at the disposal of the Employee in
Belgium. At 1st March 2019, the following company car put at the disposal of the
Employee is or shall be a BMW 530D Touring car.

 

Upon expiration of the Employee’s current (as well as any subsequent) lease
contract, the Belgian Subsidiary will put at the Employee’s disposal a
replacement company car at least as comparable in class, motorization and
options, and with a lease budget similar to, the Employee’s current company car.

    

5.2.
De Werknemer heeft het recht de bedrijfswagen voor privé doeleinden te
gebruiken. Het voordeel in natura dat voortvloeit uit het privé gebruik van de
bedrijfswagen wordt bepaald en eventueel aangepast in overeenstemming met de
toepasselijke wettelijke bepalingen en/of de richtlijnen van de Belgische
overheid. De Werknemer stemt ermee in dat de fiscale inhoudingen met betrekking
tot dit voordeel in natura zullen worden ingehouden op de nettobezoldiging.

 

      

5.2.

The Employee is entitled to use the company car privately. The benefit in kind
resulting from such private use of the company car will be determined, and as
the case may be, adjusted, in accordance with the applicable legal provisions
and/or the directives of the Belgian authorities. The Employee agrees that the
withholding tax related to such benefit in kind will be withheld from the net
remuneration.

    

5.3.

De Werknemer verbindt er zich toe om de bedrijfswagen te gebruiken en te
onderhouden als een bonus pater familias.

 

      

5.3.

The Employee undertakes to use and maintain the company car as a bonus pater
familias.

    

Article 6         Pensioenplan, ziektekosten-verzekering en/of andere
verzekeringen

 

      

Article 6         Pension scheme, medical insurance and/or other insurances

    

6.1.

De Werknemer zal blijven deelnemen aan alle extra-legale verzekeringen waarvan
de Belgische werknemers in het algemeen kunnen genieten naar

      

6.1.

The Employee will continue to participate in all benefit plans made available to
Belgian employees generally under Belgian law to the extent such

    

 

7



--------------------------------------------------------------------------------

Belgisch recht, voor zover dergelijke deelname is toegestaan onder het
toepasselijke recht en de bewoordingen van de betreffende verzekering, met
inbegrip van de bepalingen van het Flex income plan met betrekking tot de
aanvullende verzekeringsdekking. In dergelijk geval zullen de bijdragen aan
dergelijke plannen en/of verzekeringen worden bepaald op basis van het volledige
relevante bruto basissalaris bij de Moedervennootschap en de Belgische
Dochtervennootschap. Indien dit niet toegestaan zou zijn, zullen de Werknemer en
de Vennootschappen een redelijk alternatief bespreken dat aanvaardbaar is voor
de beide betrokken partijen.

 

      

participation is permissible under applicable law and the terms of the relevant
plan, including the sections of the Flex income plan relating to extra-legal
insurance coverage. In such a case the contributions to such schemes and/or
insurances shall be determined on the basis of the entire relevant gross base
salary with Parent Company and Belgian Subsidiary. If this would not be
permissible, the Employee and the Companies will discuss a reasonable
alternative that is acceptable to both parties.

    

6.2.
De Werknemer stemt ermee in dat hij niet in aanmerking komt om deel te nemen aan
enig pensioenplan, uitgestelde vergoedingsregeling of Amerikaans gezondheids- of
medisch verzekeringsplan dat de Moedervennootschap aanbiedt voor haar hogere
kaderleden of op aanvullende wijze.

 

      

6.2.

The Employee agrees he is not eligible to participate in any Parent Company
executive or supplemental retirement plans, deferred compensation arrangements
or U.S. health or medical insurance plan.

    

6.3.
De Belgische Dochtervennootschap behoudt zich het recht voor om de deelname van
de Werknemer aan het pensioenplan, ziektekostenverzekering en/of andere
verzekeringen op elk moment afhankelijk te maken van de lopende kosten. Een
dergelijke beslissing kan alleen worden genomen door de Belgische
Dochtervennootschap in de mate dat een dergelijke beslissing van toepassing is
voor het volledige personeelsbestand van de Belgische Dochtervennootschap dan
wel voor een welbepaalde en substantiële groep van gelijkaardige werknemers van
de Belgische Dochtervennootschap.

 

      

6.3.

The Belgian Subsidiary reserves the right to make participation of the Employee
in the pension schemes, medical insurance and/or other insurances at any time
dependent on the current costs. Any such decision can only be taken by the
Belgian Subsidiary to the extent that such decision affects the entire workforce
of the Belgian Subsidiary or a well defined and substantial group of similarly
situated employees of the Belgian Subsidiary.

    

6.4.
De beslissing om een pensioenplan, ziektekostenverzekering en/of andere
verzekering in te voeren, te wijzigen of in te trekken, behoort uitsluitend toe
aan de Belgische Dochtervennootschap. Een beslissing tot wijziging of intrekking
kan worden genomen naar aanleiding van een wijziging in de economische of
financiële behoeften of de toepasselijke wettelijke bepalingen. Dergelijke
beslissing zal in geen geval gevolgen hebben voor de verworven rechten met
betrekking tot het verleden van de Werknemer. Een dergelijke beslissing kan
alleen worden genomen door de Belgische Dochtervennootschap in de mate dat een
dergelijke beslissing van toepassing is voor het volledige personeelsbestand van
de Belgische Dochtervennootschap dan wel voor een welbepaalde

      

6.4.

The decision to introduce, amend or revoke any pension scheme, medical insurance
and/or other insurance belongs exclusively to the Belgian Subsidiary. A decision
to amend or revoke can be taken following a change in the economic or financial
needs or the applicable legal provisions. Such decision will not affect the
vested past service rights of the Employee. Any such decision can only be taken
by the Belgian Subsidiary to the extent that such decision affects the entire
workforce of the Belgian Subsidiary or a well defined and substantial group of
similarly situated employees of the Belgian Subsidiary.

    

 

8



--------------------------------------------------------------------------------

en substantiële groep van gelijkaardige werknemers van de Belgische
Dochtervennootschap.

 

             

Artikel 7         Arbeidstijdregelingen/Vakantie

 

      

Article 7         Working Schedules/Holidays

 

    

7.1.

De Werknemer zal worden tewerkgesteld op voltijdse basis in overeenstemming met
de arbeidstijdregelingen zoals van toepassing binnen de Vennootschappen.

 

      

7.1.

The Employee will be employed on a full time basis in accordance with working
schedules as applicable within the Companies.

    

7.2.

Aangezien de Werknemer een leidinggevende functie heeft en/of een
vertrouwenspost uitoefent, zal de Werknemer evenwel elke andere aanvullende
arbeidsprestatie uitvoeren welke noodzakelijk is voor de uitvoering van deze
overeenkomst en/of om tegemoet te komen aan de noodwendigheden van de
Vennootschappen. De Werknemer aanvaardt dat dergelijke aanvullende
arbeidsprestaties op afdoende wijze bezoldigd en vergoed zijn door de
bezoldiging bepaald in artikel 4 van deze overeenkomst. Bijgevolg zal voor deze
aanvullende arbeidsprestaties geen enkele supplementaire (proportionele)
bezoldiging, overloon, inhaalrust of enige andere vergoeding verschuldigd zijn.

 

      

7.2.

As the Employee holds a managerial position and/or a position of trust, the
Employee will perform any additional activities as required for the performance
of this agreement and/or to meet the Companies’ business needs. The Employee
agrees that such additional activities are sufficiently compensated by the
remuneration under article 4 of this agreement. Consequently, no additional
(proportional) remuneration, overtime pay, compensatory rest or any other
compensation will be due for such additional activities.

    

7.3.

In beginsel wordt de arbeidstijd van de Werknemer als volgt opgesplitst:

 

–    Moedervennootschap:                   50%;

 

–    Belgische Dochtervennootschap: 50%

 

Deze opsplitsing kan worden aangepast door de partijen in functie van de
bedrijfsnoden van de desbetreffende activiteiten in de betrokken landen van
tewerkstelling (zie 8.1).

      

7.3.

In principle the working time of the Employee will be allocated as follows:

 

–    Parent Company:             50%;

 

–    Belgian Subsidiary:          50%.

 

This allocation can be amended by the parties in function of the business needs
of the respective operations in the work countries concerned (see 8.1).

    

7.4.

Het recht op vakantiegeld, indien van toepassing, wordt uitsluitend bepaald op
basis van het Belgische recht op respectievelijk het Belgische gedeelte van de
tewerkstelling en het Belgische loon, en zal geregeld en betaald worden door de
Belgische Dochtervennootschap. De Werknemer bouwt geen vakantiedagen of
vakantiegeld op bij de Moedervennootschap.

 

Het aantal vakantiedagen waarop de Werknemer recht heeft, zal niet lager zijn
dan het totaal aantal vakantiedagen waarop de Werknemer vanaf 1 maart 2019 recht
heeft.

      

7.4.

The entitlement to vacation pay, if any, will be solely determined on the basis
of Belgian law on respectively the Belgian part of the employment and the
Belgian salary, and will be settled and paid by the Belgian Subsidiary. The
Employee will accrue no vacation days or vacation pay with Parent Company.

 

The number of vacation days to which the Employee will be entitled will not drop
below the total number of vacation days to which the Employee is entitled as of
March 1, 2019.

 

 

    

 

9



--------------------------------------------------------------------------------

De datum van dergelijke vakantiedagen moet vooraf met de Belgische
Dochtervennootschap worden overeengekomen.

 

      

The date of such vacation days must be agreed upon in advance with the Belgian
Subsidiary.

    

Artikel 8         Salary split modaliteiten

      

Article 8         Salary split modalities

    

8.1.

De Werknemer erkent en gaat ermee akkoord dat de opsplitsing van tewerkstelling
en salaris slechts beschouwd moet worden als een tijdelijke regeling en dat de
Werknemer niet kan eisen dat een dergelijke regeling op permanente basis wordt
voortgezet.

 

Partijen bevestigen bijgevolg dat op grond van de bedrijfsnoden van de
Vennootschappen en in functie van de verwachte veranderingen in de
arbeidsprestaties die in de landen van tewerkstelling moeten worden geleverd:

 

-   de opsplitsingsratio van de opgesplitste tewerkstelling en salaris in
uitvoering van de huidige overeenkomst kan worden herzien en/of;

-   de split payroll regeling beëindigd mag worden.

 

In het geval dat de split payroll percentages moeten worden herzien, zullen
Partijen ernaar streven dat de arbeidstijd van de Werknemer in de VS niet zal
toenemen tot een niveau dat aanzienlijk hoger ligt dan 50%, met dien verstande
dat de Werknemer zich realiseert dat de bedrijfsnoden hem soms kunnen
verplichten om voor meer dan 50% aanwezig te zijn in de VS.

 

Indien de Partijen instemmen met een volledige beëindiging van de split payroll
regeling, zal de Werknemer opnieuw voor 100% tewerkgesteld en betaald worden
door de Belgische Dochtervennootschap en onder Belgisch recht. Er wordt
duidelijk overeengekomen en begrepen door de Werknemer dat een beëindiging van
de split payroll regeling niet zal leiden tot de verplichting voor één van de
Vennootschappen om het toepasselijke totale bruto jaarvergoedingspakket te
verhogen ter compensatie van enig verlies aan netto-inkomen als gevolg van de
beëindiging van de split payroll regeling.

      

8.1.

The Employee acknowledges and agrees that the split of employment and salary is
to be considered as a temporary arrangement only and that the Employee cannot
claim that such arrangement is to be continued on a permanent basis.

 

Parties hence confirm that pursuant to business needs of the Companies and in
function of expected changes in the employment performances which are to be
rendered in the work countries:

 

-   the split ratio of the split employment and salary in execution of the
current agreement may be revised, and/or;

-   the split payroll arrangement may be terminated.

 

In case the split payroll percentages are to be revisited, Parties will
endeavour that the Employee’s working time in the US will not increase to a
level that substantially exceeds 50%, it being understood that the Employee
realizes that business needs may sometimes require him to be present in the US
for more than 50%.

 

In case the Parties agree to a full termination of the split payroll
arrangement, the Employee will again become 100% employed and paid by the
Belgian Subsidiary and under Belgian law. It is clearly agreed and understood by
the Employee that a termination of the split payroll arrangement will not lead
to the obligation for any of the Companies to increase the applicable total
gross annual compensation package in order to compensate any loss of net income
resulting from the termination of the split payroll arrangement.

    

8.2.

Er wordt overeengekomen dat de Werknemer uitsluitend verantwoordelijk is voor:

 

-   het indienen van alle vereiste aangiften in de inkomstenbelasting, met
inbegrip van aanvragen voor belastingaftrekken, in de verschillende landen van
tewerkstelling, en

      

8.2.

It has been agreed that the Employee is responsible for:

 

 

-   filing all required income tax returns, including applications for tax
deductions, in the different work countries, and payment of the taxes on the
Employee’s income levied as

    

 

10



--------------------------------------------------------------------------------

voor de betaling van de belastingen op de inkomsten van de Werknemer geheven
volgens de lokaal toepasselijke aanslagprocedures;

 

-   het bijhouden van alle rechtvaardigingsstukken voor de salary split en de
toegepaste percentages en het overmaken van kopieën daarvan aan de
Vennootschappen.

 

De Belgische Dochtervennootschap zal de Werknemer voorzien van een Income Tax
Preparation and Advice Program met een terugbetalingsplafond van EUR 11.000,00
(excl. BTW) voor het kalenderjaar 2019 en EUR 6.000,00 (excl. BTW) daarna.

      

per the locally applicable tax assessment procedures;

 

 

 

-   retaining all justification documents for the salary split and applicable
percentages and providing the Companies with copies thereof.

 

 

The Belgian Subsidiary will provide the Employee with Income Tax Preparation and
Advice Program with a reimbursement cap of EUR 11,000 (VAT excl.) for calendar
year 2019 and EUR 6,000 (VAT excl.) thereafter.

    

Artikel 9         Afwezigheden

 

      

Article 9         Absences

    

9.1.

Onvoorzienbare afwezigheden ten gevolge van arbeidsongeschiktheid of anderszins
moeten zo vlug mogelijk aan de Vennootschappen, inclusief de Voorzitter van de
Raad van Bestuur van de Moedervennootschap, worden gemeld.

 

      

9.1.

Unforeseeable absences due to work incapacity or any other reason, must be
communicated as soon as possible to the Companies, including the Chairman of the
Board of Directors of Parent Company.

    

9.2.

Afwezigheden wegens arbeidsongeschiktheid moeten tijdens de gehele duur
gerechtvaardigd blijven door een geneeskundig attest dat moet worden toegezonden
aan de Vennootschappen binnen de twee werkdagen vanaf de eerste dag van de
arbeidsongeschiktheid of vanaf de eerste dag waarop tot verlenging wordt
beslist.

 

De eerste werkdag wordt gerekend als het begin van de werkdag in het land waar
de Werknemer fysiek aanwezig is op het moment dat de arbeidsongeschiktheid
waargenomen wordt.

 

Indien de arbeidsongeschiktheid waargenomen wordt terwijl de Werknemer op een
internationale vlucht zit of anderszins over een lange afstand reist, wordt de
eerste werkdag geacht aan te vangen op het moment van aankomst van het vliegtuig
op de eindbestemming.

      

9.2.

Absences as a result of work incapacity must remain justified for their entire
duration by way of a medical certificate to be sent to the Companies within two
working days as of the first day of the work incapacity or the first day on
which the work incapacity period is extended.

 

The first day of work is counted as the beginning of the working day in the
country where the Employee is physically present at the moment the work
incapacity becomes apparent.

 

In the event the work incapacity becomes apparent whilst the Employee is on an
international flight or otherwise long-haul travelling, the first day of working
will be considered to start at the moment of arrival of the aircraft at the
final destination.

 

    

Artikel 10         Intellectuele eigendom

 

      

Article 10         Intellectual property

 

    

10.1.

De Werknemer gaat er uitdrukkelijk mee akkoord dat alle rechten, titels en
belangen op de ideeën, ontwerpen, ontdekkingen, uitvindingen, methodes,
technieken en creaties die de Werknemer heeft bedacht, uitgevonden of gecreëerd,
alleen of met

      

10.1.

The Employee expressly agrees that any and all rights, titles and interests in
and to any and all ideas, concepts, discoveries, inventions, methods, techniques
and creations conceived, invented or created by the Employee, alone or with
others, with

    

 

11



--------------------------------------------------------------------------------

anderen, met of zonder de tussenkomst van de Moedervennootschap, tijdens, binnen
het kader van of ten gevolge van de tewerkstelling (de “Werken”), met inbegrip
van maar niet beperkt tot (het recht om een aanvraag te doen voor) octrooien,
rechten op tekeningen en modellen, merkenrechten, databankrechten,
auteursrechten, naburige rechten en rechten in computerprogramma’s (de
“Intellectuele Eigendomsrechten”), op het ogenblik van hun bedenking, uitvinding
of creatie exclusief, eeuwig, onherroepelijk en voor het gehele universum zullen
gevestigd worden in hoofde van en/of overgedragen worden aan de
Moedervennootschap. De Intellectuele Eigendomsrechten omvatten onder meer alle
patrimoniale rechten, zoals de rechten van exploitatie, reproductie,
distributie, mededeling aan het publiek, aanpassing en vertaling, onder welke
vorm dan ook, onder alle gekende, ongekende en toekomstige exploitatievormen,
en, op de overeenkomstig de toepasselijke wettelijke bepalingen maximaal
toegelaten wijze, enige en alle morele rechten.

 

      

or without the intervention of Parent Company, during, within the framework of,
or as a result of the employment (the “Works”), including but not limited to
(the right to apply for) patent rights, design rights, trademark rights,
database rights, copyrights, neighboring rights and rights in computer programs
(the “Intellectual Property Rights”), will upon their conception, invention or
creation exclusively, forever, irrevocably and for the entire universe vest in
and/or transfer to Parent Company. The Intellectual Property Rights include,
amongst others, any and all patrimonial rights, such as the rights of
exploitation, reproduction, distribution, communication to the public,
adaptation and translation, by any and all means, in any known, unknown and
future exploitation forms and to the fullest extent permitted by the applicable
law, any and all moral rights.

    

10.2.
De Werknemer gaat er uitdrukkelijk mee akkoord dat de Moedervennootschap (of
haar licentienemers en rechtsverkrijgers) de Intellectuele Eigendomsrechten
mogen exploiteren in een exploitatievorm die nog niet gekend is op (de laatste)
datum van de ondertekening van deze overeenkomst, de datum van ontwikkeling van
het Werk, of de datum van de creatie van de Werken (een “Nieuwe
Exploitatievorm”). Indien en in de mate dat een vergoeding voor de Werknemer
vereist is in overeenstemming met toepasselijke wettelijke bepalingen voor de
exploitatie van een Nieuwe Exploitatievorm, zal de Werknemer aanspraak kunnen
maken op een aandeel van 0,1% van de netto winst van dergelijke Nieuwe
Exploitatievorm, met een absoluut maximum van EUR 500,00 (vijf honderd euro)
voor het totaal van alle Werken.

 

      

10.2.

The Employee expressly agrees that Parent Company (or the licensees and assigns)
will be free to exploit the Intellectual Property Rights in a form of
exploitation not known at (the latest of) the date of execution of this
agreement, the date of the conception of the Work, or the date of the creation
thereof (a “New Form of Exploitation”). If and to the extent a compensation of
the Employee is required in accordance with the applicable legal provisions for
the exploitation of a New Form of Exploitation, the Employee will be entitled to
a share of 0.1% of the net profit of any such New Form of Exploitation, with an
absolute maximum of EUR 500 (five hundred euro) for the total of any and all of
the Works.

    

10.3.
Indien en in de mate dat de toepasselijke bepalingen dwingende beperkingen zou
voorzien op het vestigen, overdragen of afstaan van morele rechten, gaat de
Werknemer er uitdrukkelijk mee akkoord om nooit enige dergelijke (overblijvende)
morele rechten te gebruiken, in te roepen of uit te oefenen op een wijze die de
legitieme en normale uitoefening van de activiteiten van de Moedervennootschap
(of haar licentienemers en rechtsverkrijgers) zou kunnen schaden of hinderen.
Zonder daartoe beperkt te zijn, gaat de Werknemer er hierbij mee akkoord dat de
Moedervennootschap (of haar licentienemers en

      

10.3.

If and to the extent that the applicable legal provisions would provide
statutory restrictions to the vestment, assignment or waiving of moral rights,
the Employee hereby expressly agrees to never use, invoke or execute any such or
any remaining moral rights in any way that would harm or hinder the legitimate
and normal course of business of Parent Company (or the licensees and assigns).
Amongst others, the Employee hereby agrees that Parent Company (or the licensees
and assigns) may, at its discretion and in accordance with its needs decide to
exploit the Intellectual Property Rights, decide if,

    

 

12



--------------------------------------------------------------------------------

rechtsverkrijgers), naar eigen goeddunken, en in overeenstemming met haar noden
om de Intellectuele Rechten te exploiteren, mag beslissen of, wanneer en hoe de
Werken zullen worden bekendgemaakt, de Werken mag wijzigen, adapteren, vertalen
of op enige andere manier aanpassen (met uitzondering van de wijzigingen die de
eer of reputatie van de Werknemer schaden), en mag beslissen om de naam van de
Werknemer niet te gebruiken op of in verband met de exploitatie van dergelijke
Werken (zonder de Werknemer het recht te ontnemen om, indien toepasselijk,
zichzelf bekend te maken als (co-)auteur van dergelijke Werken) en de Werken mag
exploiteren met de middelen, in de vormen en op de wijze, huidige en
toekomstige, gekende en ongekende, door de Moedervennootschap (of haar
licentienemers en rechtsverkrijgers) beslist. De Werknemer gaat ermee akkoord
dat, door de Moedervennootschap van de Werken op de hoogte te stellen, hij zijn
recht om te beslissen dergelijke Werken al dan niet bekend te maken, voorgoed
uitgeput zal hebben.

      

when and how the Works will be disclosed, change, adapt, translate and otherwise
modify the Works (with the exception of changes that are harmful to the
Employee’s honor or reputation), decide not to apply the Employee’s name on or
in relation to the exploitation of such Works (without depriving the Employee of
the right to, if applicable, make himself known as (co)author of such Works),
and exploit the Works by the means, under the forms and in the formats, current,
future, known and unknown, decided by Parent Company (or the licensees and
assigns). The Employee agrees that by informing Parent Company of any of the
Works, the right to decide whether to disclose such Works or not will have been
exhausted forever.

    

10.4.
De Werknemer verbindt er zich toe en garandeert dat geen van de Werken een
inbreuk zal vormen op de rechten van enige derde partij en de Werknemer zal de
Moedervennootschap (of haar licentienemers en rechtsverkrijgers) vrijwaren tegen
enige vordering van een derde partij in verband daarmee.

 

      

10.4.
The Employee undertakes and guarantees that any and all Works will not infringe
the rights of any third party, and the Employee will hold harmless Parent
Company (or the licensees and assigns) against any third party claim in relation
thereto.

          

Artikel 11        Verplichtingen van de Werknemer

 

      

Article 11        Obligations of the Employee

 

    

De Werknemer gaat uitdrukkelijk de hierna volgende verbintenissen aan:

 

(1)   het werk zorgvuldig, eerlijk en nauwkeurig te verrichten op de
overeengekomen tijd, plaats en wijze;

 

(2)   te handelen volgens de bevelen en instructies van de Vennootschappen of
hun vertegenwoordigers in het kader van de uitvoering van deze overeenkomst;

 

(3)   zich, zowel tijdens de duur als na afloop van deze overeenkomst, te
onthouden van het verrichten of verlenen van medewerking aan daden van
oneerlijke concurrentie tegen de Vennootschappen; en

 

(4)   noch rechtstreeks, noch onrechtstreeks voor een andere werkgever
activiteiten te verrichten tijdens de arbeidsrelaties en zich te onthouden van
het verrichten van professionele activiteiten voor eigen rekening die een nadeel
zouden


      

The Employee explicitly undertakes:

 

(1)   to carefully, honestly and diligently perform the work at the agreed times
and places and in the agreed manner;

 

(2)   to act in accordance with the orders and instructions from the Companies
or their representatives in the framework of the performance of this agreement;

 

(3)   both during the course and after the termination of this agreement to
refrain from any acts of unfair competition against one or more of the Companies
or from complicity to such acts; and

 

(4)   during the course of the employment relationships, not to perform
activities, be it directly or indirectly, for another employer and to refrain
from carrying on professional activities for his own account which could cause
prejudice

    

 

13



--------------------------------------------------------------------------------

kunnen teweegbrengen voor één of meerdere van de Vennootschappen of een
negatieve invloed zouden kunnen hebben op het werk van de Werknemer voor de
Vennootschappen, tenzij de Werknemer daartoe de voorafgaande schriftelijke
goedkeuring van de Vennootschappen heeft verkregen.

      

to one or more of the Companies or which could have a negative impact on the
work of the Employee for the Companies, unless the Employee has obtained the
prior written approval of the Companies.

            

Artikel 12        Verwerking van persoonsgegevens

 

      

Article 12        Processing of personal data

 

    

12.1.
De Werknemer verklaart zich akkoord dat op de Werknemer betrekking hebbende
persoonsgegevens die zijn opgenomen in deze overeenkomst of enige bijlage
daaraan, sociale documenten en formulieren die voor de naleving van enige
toepasselijke wettelijke bepalingen moeten worden ingevuld of verstrekt (met
inbegrip van vakantie-aanvragen en geneeskundige getuigschriften) en in het
algemeen alle persoonsgegevens door de Werknemer aan de Vennootschappen
meegedeeld of door de Vennootschappen in het kader van of in verband met de
arbeidsrelaties verzameld, ontvangen, gegenereerd, gebruikt of verwerkt,
ongeacht of de Vennootschappen deze heeft opgenomen in het personeelsdossier,
door de Vennootschappen of een namens één van de Vennootschappen handelende
persoon of organisatie (zoals het sociaal secretariaat) kunnen worden verwerkt
voor doeleinden van personeelsbeheer, loonadministratie, het beheer en de
toepassing van (extra-legale) verzekeringen, evaluaties en het nemen van
beslissingen, met uitsluiting van gebruik voor doeleinden van directe marketing.

 

      

12.1.

The Employee agrees that personal data relating to the Employee which are
reflected in this agreement or any annex thereto, social documents and forms
which are to be completed or to be provided for the compliance with any
applicable legal provisions (including vacation requests and medical
certificates) and in general all personal data communicated by the Employee to
the Companies or all personal data collected, received, used or processed by the
Companies, in the framework of the employment relationships, whether or not
included by the Companies in the personnel file, can be processed by the
Companies or an agent or organization acting for either Company (such as the
payroll agency) for purposes of human resources management, salary
administration, management and application of (extralegal) insurance schemes,
evaluations and decision making, excluding any use for direct marketing.

    

12.2.
De Werknemer heeft het recht om inzage te verzoeken van de persoonsgegevens
betreffende de Werknemer die door de Vennootschappen worden verwerkt en om, in
geval de gegevens foutief, onvolledig of niet relevant zijn, rechtzetting of
weglating te verzoeken, alsook zich verzetten tegen de verwerking van zijn
persoonsgegevens voor legitieme redenen via een gedateerd en ondertekend
schriftelijk verzoek aan de Vennootschappen.

 

      

12.2.

The Employee has the right to request access to any personal data processed by
the Companies in relation to the Employee and, if the data are incorrect,
incomplete or irrelevant, request correction or removal of such personal data
for legitimate reasons, by means of a dated and signed written request sent to
the Companies.

    

12.3.
Voor bovenstaande doeleinden geeft de Werknemer de Vennootschappen, gezien hun
aansluiting bij een internationale groep, toestemming om alle of een deel van de
persoonsgegevens ten vertrouwelijke titel over te dragen aan eender welke
gelieerde vennootschap, ongeacht of deze gelieerde vennootschap gevestigd is
binnen de Europese Economische Ruimte, met inbegrip van landen die niet
hetzelfde niveau van


      

12.3.

For the above purposes, the Employee authorizes the Companies, given their
affiliation to an international group, to transfer all or part of the personal
data to any affiliated company on a confidential basis, irrespective as to
whether such affiliated company is located within the European Economic Area,
including countries that do not offer the same level of data protection as in
the Employee’s home country.

    

 

14



--------------------------------------------------------------------------------

gegevensbescherming bieden als in het land van herkomst van de Werknemer.

 

                     

Artikel 13        Eigendommen van de Vennootschappen en/of klanten van de
Vennootschappen

 

      

Article 13        Property of the Companies and/or customers of the Companies

 

    

13.1.
De Werknemer gaat er mee akkoord om alle informatie, zowel in schriftelijke dan
wel enige andere materiële of niet-materiële vorm, betreffende de activiteiten
van de Vennootschappen en/of betreffende klanten of leveranciers van de
Vennootschappen, die niet voorafgaandelijk publiek werd vrijgegeven door een
gemachtigde vertegenwoordiger van de Vennootschap/ Vennootschappen, met inbegrip
van (maar niet beperkt tot) informatie opgenomen in alle voorstellen, marketing-
en verkoopsplannen, financiële informatie, kosten, informatie betreffende de
prijzen, computer programma’s, consumenteninformatie, klantenlijsten en alle
methodes, concepten, know-how of ideeën van of redelijkerwijze verbonden aan de
activiteiten van de Vennootschappen of enige klanten of leveranciers van de
Vennootschappen (de “Bedrijfseigen Informatie”) als vertrouwelijk te beschouwen
en te bewaren zowel tijdens de duur van deze overeenkomst als volgend op de
beëindiging ervan. Bedrijfseigen Informatie zal steeds eigendom van de
Vennootschappen blijven.

 

      

13.1.

The Employee agrees to regard and preserve as confidential all information,
whether in writing or in other tangible or intangible form, relating to the
business of one or more of the Companies and/or any of one or more of the
Companies’ customers or suppliers, that have not been previously publicly
released by duly authorized representatives of the Company/Companies, including
(but not limited to) information encompassed in all proposals, marketing and
sales plans, financial information, costs, pricing information, computer
programs, consumer information, customer lists, and all methods, concepts,
know-how or ideas in or reasonably related to the business of one or more of the
Companies or any of one or more of the Companies’ customers or suppliers (the
“Proprietary Information”) during the term of this agreement as well as
following its expiration. Proprietary Information will at all times remain
property of the Companies.

    

13.2.
De Werknemer zal zich ervan onthouden, zowel tijdens de duur van deze
overeenkomst als volgend op de beëindiging ervan, om Bedrijfseigen Informatie
rechtstreeks of onrechtstreeks voor persoonlijke doeleinden aan te wenden dan
wel bekend te maken aan enige derde, tenzij (i) vereist voor de uitvoering van
deze overeenkomst of (ii) na voorafgaande schriftelijke goedkeuring van de
Vennootschappen.

 

      

13.2.

The Employee will not, during the term of this agreement, as well as following
its expiration directly or indirectly, use for his benefit or purposes, nor
disclose to any third party, any Proprietary Information, unless (i) required
for the performance of this agreement or (ii) with the prior written approval
from the Companies.

    

13.3.
De Werknemer gaat er mee akkoord om geen enkel document of voorwerp dat
Bedrijfseigen Informatie bevat of weergeeft, te verwijderen uit de kantoren van
de Vennootschappen, of van enige klant of leverancier van de Vennootschappen,
tenzij (i) vereist voor de uitvoering van deze overeenkomst of (ii) na
voorafgaande schriftelijke goedkeuring van de Vennootschappen.

 

      

13.3.

The Employee agrees not to remove any document or object containing or
reflecting any Proprietary Information from the premises of the Companies, or
any customer or supplier of one or more of the Companies, unless (i) required
for the performance of this agreement or (ii) with the prior written approval
from the Companies.

    

13.4.
De Werknemer zal alle eigendom van de Vennootschapppen, met inbegrip van maar
niet


      

13.4.
The Employee will use all property of the Companies, including but not limited
to any equipment, objects, documents and Proprietary


    

 

15



--------------------------------------------------------------------------------

beperkt tot enige uitrusting, voorwerpen, documenten en Bedrijfseigen Informatie
(ongeacht de drager) uitsluitend voor de uitvoering van de taken en
verplichtingen onder deze overeenkomst gebruiken. De Werknemer zal zorg dragen
voor deze eigendom en zal het in goede staat houden. Uiterlijk bij afloop van
deze overeenkomst zal de Werknemer onmiddellijk deze eigendom teruggeven aan de
Vennootschappen, zonder het behoud van enige kopie, en, indien toepasselijk,
deze eigendom verwijderen van enige niet aan de Vennootschappen toebehorende
drager(s).

 

      

Information (regardless of the medium), only for purposes of performing the
tasks and duties under this agreement. The Employee will take due care of this
property and will maintain it in good condition. The Employee will, at the
latest, upon expiration of this agreement immediately return this property to
the Companies, without retention of any copies, and, if applicable, remove this
property from any medium not belonging to the Companies.

    

Artikel 14        IT

 

      

Article 14        IT

 

    

14.1.
De Werknemer erkent dat alle elektronische communicatietoestellen inzake mobiel
dataverkeer, met inbegrip van maar niet beperkt tot smartphones, tablet PC’s,
computers, laptops en toehoren, alsook software en andere programma’s of
uitrustingen (de “Werkinstrumenten”) uitsluitend voor professioneel gebruik ter
beschikking worden gesteld.

 

      

14.1.
The Employee acknowledges that all electronic communication devices for mobile
data traffic, including but not limited to smartphones, tablet PCs, computers,
laptops and accessories, as well as software and other programs or equipment
(the “Working Tools”) are provided for professional purposes only.

    

14.2.
Bijgevolg kan elk van de Vennootschappen, overeenkomstig de toepasselijke
wettelijke bepalingen en de bij de Vennootschap in voege zijnde reglementen en
procedures, het gebruik van deze Werkinstrumenten (met inbegrip van maar niet
beperkt tot computer- en telecommunicatiesystemen) controleren en mogelijk
opnemen, nazien en gebruik maken van de gegevens betreffende het gebruik van
deze Werkinstrumenten en zich toegang verschaffen tot de via de Werkinstrumenten
verwerkte gegevens, met inbegrip van maar niet beperkt tot alle gegevens met
betrekking tot telecommunicatie of de inhoud daarvan.

 

      

14.2.
Consequently, each of the Companies may in accordance with the applicable legal
provisions and the Company’s policies and procedures, control the use of these
Working Tools (including but not limited to computer and telecommunication
systems) and potentially record, review and make use of the data relating to the
use of these Working Tools, and may access the data processed via the Working
Tools, including but not limited to all data relating to telecommunications or
to the content thereof.

 

    

In afwijking van het voorgaande, mag de Werknemer de Werkinstrumenten op
redelijke wijze gebruiken voor het versturen en ontvangen van privé e-mails voor
zover (i) het e-mailadres van de Vennootschappen niet wordt gebruikt, (ii) deze
e-mails niet worden bewaard op de harde schijf van een Werkinstrument, het
IT-systeem van of enige (al dan niet virtuele) gegevensopslagruimte toebehorend
aan of gebruikt door de Vennootschappen en (iii) het versturen/ontvangen van
deze e-mails in overeenstemming is met de toepasselijke wettelijke bepalingen.

 

      

By derogation, the Employee may in a reasonable manner use the Working Tools for
sending and receiving private emails provided that (i) the e-mail address of the
Companies is not used, (ii) these emails are not saved on the hard disk of the
Working Tool, on the IT system or on any (virtual) data storage room belonging
to or used by the Companies and (iii) the sending/receipt of these emails is in
compliance with the applicable legal provisions.

 

    

 

16



--------------------------------------------------------------------------------

14.3.
De Werknemer dient op elk ogenblik aan de Vennootschappen enige (nieuwe)
paswoorden mee te delen.

 

      

14.3.
The Employee must at all times communicate any (new) passwords to the Companies.

    

14.4.
De Werknemer erkent kennis genomen te hebben en een exemplaar ontvangen te
hebben van het bij de Vennootschappen toepasselijke reglement inzake gebruik van
e-mail en internet, en verbindt zich ertoe dit reglement stipt na te leven.

 

      

14.4.
The Employee acknowledges the receipt of a copy of the policy regarding the use
of email and internet, as applicable within the Companies, and undertakes to
strictly comply with these policies.

    

Artikel 15        Arbeidsreglement en andere reglementen

 

      

Article 15        Working regulations and other policies

 

    

15.1.
De Werknemer erkent een exemplaar ontvangen te hebben van volgende documenten:

 

1.  Arbeidsreglement van de Belgische Dochtervennootschap;

2.  Werknemershandboek van de Belgische Dochtervennootschap;

3.  Annual Cash Incentive Plan toepasselijk voor boekjaar 2019;

4.  Medische zorgkosten / hospitalisatieverzekering, algemene voorwaarden.

      

15.1.

The Employee acknowledges the receipt of a copy of the following documents:

 

1.  Working regulations of the Belgian Subsidiary;

2.  Employee handbook of the Belgian Subsidiary;

3.  Annual Cash Incentive Plan applicable for financial year 2019;

4.  Medical care expenses / hospitalization insurance, general conditions.

    

15.2.
Door ondertekening van deze overeenkomst verbindt de Werknemer zich ertoe de
bepalingen van deze documenten stipt na te leven.

 

      

15.2.

By executing this agreement, the Employee undertakes to strictly comply with the
provisions of these documents.

    

15.3.
Ingeval en in de mate van tegenstrijdigheid tussen de bepalingen van deze
documenten en deze overeenkomst zullen, tenzij partijen schriftelijk anders
overeenkomen, de bepalingen van deze overeenkomst voorrang hebben.

      

15.3.

In case and to the extent of contradiction between the provisions of these
documents and this agreement, the provisions of this agreement will prevail
unless the parties agree otherwise in writing.

    

Artikel 16        Niet-concurrentie

 

      

Article 16        Non-compete

 

    

16.1.
De Werknemer verbindt er zich toe om tijdens de arbeidsrelatie met de Belgische
Dochtervennootschap en gedurende een periode van twaalf (12) maanden volgend op
de beëindiging van de arbeidsrelatie, geen activiteiten uit te oefenen in België
die gelijkaardig zijn aan de door de Werknemer bij de Belgische
Dochtervennootschap uitgeoefende werkzaamheden, hetzij in het kader van een
concurrerende activiteit voor eigen rekening van de Werknemer, hetzij direct of
indirect voor rekening van een concurrent van de Vennootschap.

 

      

16.1.

The Employee undertakes, during the course of the employment relationship with
the Belgian Subsidiary and for a period of twelve (12) months following the end
of this employment relationship, not to perform, in Belgium, any activities
which are similar to those exercised by the Employee at the Belgian Subsidiary,
either in the framework of a competing activity for the Employee’s own account,
or directly or indirectly for any competitor of the Company.

    

16.2.
De Belgische Dochtervennootschap zal als

 

      

16.2.

In consideration of the application of the non-

    

 

17



--------------------------------------------------------------------------------

tegenprestatie voor de toepassing van de niet-concurrentie beperking opgelegd
aan de Werknemer, een vergoeding betalen aan de Werknemer die gelijk is aan de
helft van het brutoloon voor de duur van het niet-concurrentiebeding.

 

Deze vergoeding zal niet verschuldigd zijn indien de Belgische
Dochtervennootschap binnen de vijftien (15) dagen vanaf het ogenblik van de
stopzetting van de arbeidsrelatie van de toepassing van het beding afziet.

 

      

competition restriction imposed on the Employee, Belgian Subsidiary will pay to
the Employee an indemnity equal to half of the gross salary for the term of the
non-compete undertaking.

 

This indemnity will not be due if Belgian Subsidiary waives the application of
this clause within fifteen (15) days following the termination of the employment
relationship.

    

16.3.
In geval de Werknemer het niet-concurrentiebeding overtreedt, zal de Werknemer
ertoe gehouden zijn aan de Belgische Dochtervennootschap de vergoeding terug te
storten die de Belgische Dochtervennootschap aan de Werknemer heeft betaald en
de Werknemer zal daarenboven een gelijkwaardig bedrag betalen aan de Belgische
Dochtervennootschap, onder voorbehoud van het recht van de Belgische
Dochtervennootschap om bijkomende schadevergoeding te eisen.

      

16.3.

In case of breach of this non-compete undertaking, the Employee will reimburse
to Belgian Subsidiary the indemnity paid to the Employee by the Belgian
Subsidiary and, in addition thereto, the Employee will pay an equivalent amount
to the Belgian Subsidiary as damages, without prejudice to the Belgian
Subsidiary’s right to claim any additional damages.

    

16.4.
Huidig beding zal geen uitwerking hebben in geval de arbeidsrelatie met de
Belgische Dochtervennootschap beëindigd wordt tijdens de eerste zes (6) maanden
vanaf de aanvang van de overeenkomst of achteraf door de Belgische
Dochtervennootschap voor een andere reden dan dringende reden, of door de
Werknemer voor dringende reden.

 

      

16.4.

This clause will have no effect in case of termination of the employment
relationship with Belgian Subsidiary either during the first 6 (six) months as
of the start of this agreement or, afterwards by Belgian Subsidiary for a reason
other than serious cause, or by the Employee for serious cause.

    

Artikel 17        Wettelijke belemmering

 

      

Article 17        Legal impediment

 

    

De Werknemer erkent uitdrukkelijk dat er geen enkele wettelijke of contractuele
belemmering is tegen de indiensttreding bij de Vennootschappen op de in artikel
1 bepaalde datum en de uitoefening van de overeengekomen activiteiten.

 

      

The Employee expressly declares that there is no legal or contractual impediment
to entering into the Companies’ service on the date set forth in article 1, nor
to performing the agreed activities.

    

Artikel 18        Nietigheid

 

      

Article 18        Nullity

 

    

Bepalingen van deze overeenkomst die strijdig worden geacht met enige wettelijke
bepaling worden geacht onbestaande te zijn en zullen geen enkele invloed hebben
op de uitwerking van de andere bepalingen van deze overeenkomst.

      

Provisions of this agreement that are held to be contrary to any legal
provisions will be deemed inexistent and will not affect the enforceability of
the other provisions of this agreement.

    

Artikel 19        Vroegere overeenkomsten

 

      

Article 19        Previous agreements

 

    

Deze overeenkomst omvat het volledige akkoord tussen partijen met betrekking tot
het onderwerp van de overeenkomst, met uitzondering van de overeenkomsten
waarnaar in deze overeenkomst uitdrukkelijk wordt verwezen, en vervangt en


      

This agreement sets forth the entire agreement between parties with regard to
its subject matter, other than those agreements explicitly referenced in this
agreement, and replaces and annuls all other existing agreement or arrangements
with the


    

 

18



--------------------------------------------------------------------------------

vernietigt alle andere bestaande overeenkomsten of afspraken met de
Vennootschappen en/of enige andere met de Vennootschappen verbonden onderneming,
zoals maar niet beperkt tot de arbeidsovereenkomsten dd. 27 januari 1987 en 1
oktober 1993 en alle respectievelijke bijlagen.

 

      

Companies and/or any company affiliated with the Companies, including but not
limited to the employment contracts dated January 27, 1987 and October 1, 1993
and all of their respective annexes.

 

    

Voor zover nodig herhalen partijen dat met betrekking tot artikel 2.3 van de
huidige overeenkomst de ingangsdatum van 1 mei 1987 in aanmerking zal worden
genomen voor de berekening van de anciënniteit van de Werknemer en voor de
berekening van aanspraken bij beëindiging voor de toepassing van artikel 68 van
de Wet van 26 december 2013 betreffende de invoering van het eenheidsstatuut.

 

      

In as far as necessary, parties reiterate that in relation to article 2.3 of the
current agreement, the starting date of May 1, 1987 will be taken into
consideration for purposes of calculating the Employee’s seniority and for
calculating termination entitlement for the purpose of article 68 of the Law of
26 December 2013 regarding the introduction of a unified statute.

    

Artikel 20        Taal

 

      

Article 20        Language

 

    

Deze overeenkomst is ondertekend in het Nederlands en in het Engels. De Partijen
bevestigen dat, wat de Belgische Dochtervennootschap betreft, de Engelse
vertaling alleen ter informatie wordt ondertekend, terwijl de Nederlandse versie
de oorspronkelijke afdwingbare overeenkomst blijft. In het geval dat er
afwijkingen optreden tussen de originele Nederlandse versie en de vrije Engelse
vertaling, dan zal de Nederlandse versie primeren.

 

      

This agreement has been signed in Dutch and in English. The Parties confirm
that, as far as the Belgian Subsidiary is concerned, the English translation is
executed for information purposes only whereas the Dutch version remains the
original enforceable contract. In the event any discrepancies should arise
between the original Dutch version and the free English translation, the Dutch
version will prevail.

    

Artikel 21        Toepasselijk recht/bevoegdheid

 

      

Article 21        Applicable law/jurisdiction

 

    

21.1.
De bepalingen van deze overeenkomst zijn onderworpen aan Belgisch recht.

 

      

21.1.

The provisions of this agreement are governed by Belgian law.

    

21.2.
Alle betwistingen met betrekking tot de interpretatie van deze overeenkomst, met
uitzondering van de VS Arbeidsvoorwaarden weergegeven in Bijlage A, behoren tot
de exclusieve bevoegdheid van de Belgische arbeidsgerechten. Er wordt
uitdrukkelijk bevestigd dat, behoudens voormelde uitzondering, dit zich
uitstrekt tot de aspecten van de tewerkstelling van de Werknemer voor de
Moedervennootschap.

 

      

21.2.

Any dispute in connection with the interpretation of this agreement, at the
exclusion of the US Employment Terms reflected in Annex A, will be submitted to
the exclusive jurisdiction of the Belgian labor courts. It is explicitly
confirmed that, subject to the aforementioned exclusion, such extends to the
aspects of the employment of the Employee for the Parent Company.

    

Artikel 22        Naleving van de immigratiewetgeving

 

      

Article 22        Immigration law compliance

 

    

De Vennootschappen zorgen voor de nodige bijstand teneinde naleving van alle
wettelijk vereiste immigratieformaliteiten betreffende de Werknemer te
verzekeren. De Werknemer stemt ermee in om tijdig alle vereiste medewerking te
verlenen.

 

      

The Companies will arrange for the necessary assistance so as to ensure
compliance with all legally required immigration formalities for the Employee.
The Employee agrees to provide timely assistance as required.

    

 

19



--------------------------------------------------------------------------------

ALS BEWIJS HIERVAN,

 

Hebben de Partijen elke pagina van deze overeenkomst geparafeerd en hebben zij
deze overeenkomst ondertekend en opgemaakt in drie (3) exemplaren op 4 maart
2019, waarbij elke partij erkent een origineel ondertekend exemplaar te hebben
ontvangen.

      

IN WITNESS WHEREOF,

 

The parties have initialled each page of this agreement and have signed and
executed this agreement in three (3) copies on March 4, 2019, each party
acknowledges receipt of one signed original.

     

1.        

  Moedervennootschap
COMPUTER TASK GROUP, INCORPORATED        1.          

Parent Company

COMPUTER TASK GROUP, INCORPORATED

         

            /s/ Daniel J. Sullivan            

Door: Daniel J. Sullivan

Voorzitter van de Raad van Bestuur

        

            /s/ Daniel J. Sullivan            

By: Daniel J. Sullivan

Chairman of the Board of Directors

     

2.

  Belgische Dochtervennootschap
COMPUTER TASK GROUP BELGIUM NV        2.  

Belgian Subsidiary

COMPUTER TASK GROUP BELGIUM NV

         

            /s/ Guido Helsloot            

Door: Guido Helsloot

Bestuuder

        

            /s/ Guido Helsloot            

By: Guido Helsloot

Director

     

3.

  De Werknemer        3.   The Employee          

            /s/ Filip J.L. Gydé            

De heer Filip J.L.Gydé

        

            /s/ Filip J.L. Gydé            

Mr. Filip J.L.Gydé

   

 

(handtekening voorafgegaan door de

handgeschre venvermelding “gelezen en

goedgekeurd”)

 

          

 

(signature preceded by the hand

written mention “read and approved”)

 

20



--------------------------------------------------------------------------------

Bijlage A

VS Arbeidsvoorwaarden

 

[zie bijlage]

 

  

Annex A

US Employment Terms

 

[see attached]

 

21